Exhibit 10.1

Summary of 2007 Fiscal Year Executive Officer Bonus Plan

The purpose of the Bancinsurance Corporation (the “Company”) 2007 Fiscal Year
Executive Officer Bonus Plan (the “Plan”) is to attract, retain and motivate
high quality executives and reward executives for Company profitability. Under
the Plan, each executive officer is eligible to receive a cash bonus equal to a
specified percentage of his base salary based upon the achievement of
pre-established Company and individual performance goals (with each component
being weighted differently based on the executive officer’s position with the
Company). The target bonus and the weighting of the Company goal and individual
goal components for each named executive officer for fiscal year 2007 are as
follows:

                              Company             Goal/Individual     Target
Bonus % of   Goal Weighted Executive Officer   Base Salary   Component
Si Sokol, Chairman and Chief Executive Officer
    20 %     100%/0 %
John S. Sokol, President
    60 %     100%/0 %
Matthew C. Nolan, Vice President, Chief Financial Officer, Treasurer and
Secretary
    25 %     100%/0 %
Daniel J. Stephen, Senior Vice President of Lender Services of Ohio Indemnity
Company
    50 %     50%/50 %
Stephen J. Toth, Vice President of Specialty Products of Ohio Indemnity Company
    25 %     50%/50 %

Company Performance Goal Component
For fiscal year 2007, the Compensation Committee has established a 15% return on
equity as the Company performance goal. Under the Plan, if the Company achieves
a return on equity of 15% for fiscal year 2007, each executive officer will be
entitled to receive a bonus equal to the product of (1) 100% of the amount of
the executive officer’s target bonus and (2) the percentage of his bonus
allocated to the Company goal component. Under the Plan, if the Company achieves
a return on equity of 7.5% for fiscal year 2007, each executive officer will be
entitled to receive a bonus equal to the product of (1) 50% of the amount of the
executive officer’s target bonus and (2) the percentage of his bonus allocated
to the Company goal component. Under the Plan, if return on equity for fiscal
year 2007 is less than 7.5%, no bonus will be awarded for the Company goal
component. Under the Plan, if return on equity for fiscal year 2007 falls
between 7.5% and 15%, a straight line schedule will be used to determine the
percentage of the amount of target bonus (ranging between 50% and 100%) each
executive officer will be entitled to receive in respect of the Company goal
component. Under the Plan, if the Company achieves a return on equity of at
least 20% for fiscal year 2007, each executive officer will be entitled to
receive a bonus equal to the product of (1) 125% of the amount of his target
bonus and (2) the percentage of his bonus allocated to the Company goal
component.

Individual Performance Goal Component
Under the Plan, the Compensation Committee has established individual
performance goals for each applicable named executive officer. For fiscal year
2007, the individual performance goals consist of product line financial targets
with respect to the product line that the applicable executive officer is
responsible for. Following the completion of the 2007 fiscal year, the
Compensation Committee will determine each applicable executive officer’s bonus
(equal up to the product of (1) the amount the executive officer’s target bonus
and (2) the percentage of his bonus allocated to the individual goal component)
relating to the individual goal component based upon achievement of the
applicable individual goals.

Total Cash Bonus
Following the 2007 fiscal year, each executive officer will be entitled to
receive a cash bonus equal to the sum of the Company performance goal component
and individual performance goal component. Under the Plan, bonuses for fiscal
year 2007 will be paid to participants in early 2008.

